UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                    No. 18-2215


KANDISE LUCAS, Lead Advocate,

                  Plaintiff - Appellant,

            and

DR. MARLA CRAWFORD, Advocate/Analyst; TONI HUNTER-DAVIS, Parent,

                  Plaintiffs,

            v.

HENRICO COUNTY PUBLIC SCHOOL BOARD; PATRICK KINLAW,
Superintendent; KIRK EGGLESTON, Principal CTE; HENRICO COUNTY
POLICE DEPARTMENT; HUMBERTO CARDOUNEL, Police Chief;
SERGEANT CROOK, Police Officer; SHANNON TAYLOR, Henrico County
Commonwealth District Attorney; TANIA KREGAR, Assistant District Attorney;
L. NEIL STEVERSON, District Court Judge,

                  Defendants - Appellees.


                                    No. 18-2217


TONI HUNTER-DAVIS, Parent,

                  Plaintiff - Appellant,

            and

KANDISE LUCAS,          Lead     Advocate;   DR.   MARLA    CRAWFORD,
Advocate/Analyst,
                   Plaintiffs,

             v.

HENRICO COUNTY PUBLIC SCHOOL BOARD; PATRICK KINLAW,
Superintendent; KIRK EGGLESTON, Principal CTE; HENRICO COUNTY
POLICE DEPARTMENT; HUMBERTO CARDOUNEL, Police Chief;
SERGEANT CROOK, Police Officer; SHANNON TAYLOR, Henrico County
Commonwealth District Attorney; TANIA KREGAR, Assistant District Attorney;
L. NEIL STEVERSON, District Court Judge,

                   Defendants - Appellees.


                                     No. 18-2229


DR. MARLA CRAWFORD, Advocate/Analyst,

                   Plaintiff - Appellant,

             and

KANDISE LUCAS, Lead Advocate; TONI HUNTER-DAVIS, Parent,

                   Plaintiffs,

             v.

HENRICO COUNTY PUBLIC SCHOOL BOARD; PATRICK KINLAW,
Superintendent; KIRK EGGLESTON, Principal CTE; HENRICO COUNTY
POLICE DEPARTMENT; HUMBERTO CARDOUNEL, Police Chief;
SERGEANT CROOK, Police Officer; SHANNON TAYLOR, Henrico County
Commonwealth District Attorney; TANIA KREGAR, Assistant District Attorney;
L. NEIL STEVERSON, District Court Judge,

                   Defendants - Appellees.


Appeals from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:18-cv-00402-HEH)



                                            2
Submitted: March 27, 2019                                         Decided: April 12, 2019


Before GREGORY, Chief Judge, HARRIS, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


Kandise Lucas; Toni Hunter-Davis; Marla Crawford, Appellants Pro Se. Lee Ann
Anderson, Senior Assistant County Attorney, OFFICE OF THE COUNTY ATTORNEY,
Henrico, Virginia; Theodore Ira Brenner, FREEBORN & PETERS, LLP, Richmond,
Virginia; Alexander Kenneth Page, Marshall Howard Ross, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            3
PER CURIAM:

       In these consolidated cases, Toni Hunter-Davis (“Davis”), Kandise Lucas, and Dr.

Marla Crawford appeal the district court’s dismissal with prejudice of their civil

complaint against the Henrico County Public School Board (“Board”), Superintendent

Patrick Kinlaw, Principal Kirk Eggleston, the Henrico County Police Department

(“HCPD”), Henrico County Police Chief Humberto Cardounel, Sergeant Crook, Henrico

County Commonwealth’s Attorney Shannon Taylor, Assistant Commonwealth’s

Attorney Tania Kregar, and Henrico County District Court Judge L. Neil Steverson.

Plaintiffs alleged violations of the Individuals with Disabilities Education Act (“IDEA”),

20 U.S.C.A. §§ 1400 to 1482 (West 2017 & Supp. 2018), the Americans with Disabilities

Act, (“ADA”) 42 U.S.C.A. §§ 12101 to 12213 (West 2013 & Supp. 2018), the

Rehabilitation Act of 1973 (“Rehabilitation Act”), 29 U.S.C.A. §§ 701-796 (West 2018),

and 42 U.S.C. §§ 1983, 1985, 1986 (2012), along with related state law claims. We

affirm in part, vacate in part, and remand for further proceedings.

       Plaintiffs’ claims arose out of their arrests and criminal prosecutions for

trespassing, in violation of Va. Code Ann. 18.2-128 (2014), at Colonial Trails Elementary

School in Henrico County, Virginia, on January 31, 2018. Plaintiffs were protesting and

seeking reversal of the school’s decision to involuntarily withdraw Davis’ son, M.A.,

from enrollment, which they alleged violated the IDEA, the ADA, the Rehabilitation Act,

and the Equal Protection Clause. They also alleged that Kinlaw, Eggleston, and the

Board retaliated against Plaintiffs for attempting to protect M.A.’s rights under the ADA

and the Rehabilitation Act. Further, Plaintiffs claimed that their arrests for trespass

                                             4
violated their First and Fourth Amendment rights, and that the prosecutors—Taylor and

Kregar—and the judge—Steverson—in their criminal case violated their Fifth, Sixth,

Eighth, and Fourteenth Amendment rights. 1

      The district court dismissed Plaintiffs’ IDEA, ADA, and Rehabilitation Act claims

for lack of standing and, alternatively, for failure to state a claim.     The court also

dismissed their Fourteenth Amendment equal protection claim for lack of standing. The

remainder of Plaintiffs’ federal civil rights claims were dismissed for lack of subject

matter jurisdiction under the Rooker-Feldman 2 doctrine and, alternatively, under the

doctrine of Younger 3 abstention.      Finally, the district court declined to exercise

supplemental jurisdiction over Plaintiffs’ state law claims. See 28 U.S.C. § 1367(c)(3)

(2012).

      As to the dismissal of Plaintiffs’ federal statutory claims and their equal protection

claim, we have reviewed the record and find no reversible error. We therefore affirm the

denial as to those claims for the reasons stated by the district court. Lucas v. Henrico

Cty. Pub. Sch. Bd.; Hunter-Davis v. Henrico Cty. Pub. Sch. Bd.; Crawford v. Henrico

Cty. Pub. Sch. Bd., No. 3:18-cv-00402-HEH (E.D. Va. Sept. 19, 2018). We conclude,




      1
       According to the complaint, Davis entered a plea of no contest, while Lucas and
Crawford were convicted at a joint trial.
      2
        D.C. Ct. of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Tr. Co., 263
U.S. 413 (1923).
      3
          Younger v. Harris, 401 U.S. 37 (1971).


                                             5
however, that the district court erred in dismissing Plaintiffs’ remaining federal civil

rights claims under Rooker-Feldman and Younger.

       We review de novo a district court’s dismissal of a complaint for lack of subject

matter jurisdiction. Cunningham v. Gen. Dynamics Info. Tech., Inc., 888 F.3d 640, 645

(4th Cir.), cert. denied, 139 S. Ct. 417 (2018).

       The Rooker-Feldman doctrine followed from Congress’ careful assignment
       of federal subject matter jurisdiction, allocating original jurisdiction to the
       district courts . . . while allocating appellate jurisdiction over final state
       court judgments to the Supreme Court in [28 U.S.C.] § 1257(a). The
       doctrine thus holds that lower federal courts are precluded from exercising
       appellate jurisdiction over final state-court judgments.

Thana v. Bd. of License Comm’rs for Charles Cty., 827 F.3d 314, 318-19 (4th Cir. 2016)

(internal quotation marks omitted). The Supreme Court has clarified that “[t]he Rooker-

Feldman doctrine . . . is confined to cases of the kind from which the doctrine acquired its

name: cases brought by state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced and inviting district

court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus.

Corp., 544 U.S. 280, 284 (2005).

       The district court concluded that it lacked subject matter jurisdiction over

Plaintiffs’ federal civil rights claims because Plaintiffs’ purpose in filing their complaint

was to modify portions of their state criminal convictions. However, while Plaintiffs

sought relief in their federal complaint that may have been inconsistent with their state

criminal convictions, they sought such relief against the defendants and did not ask the




                                              6
district court to review and reject the state judgments. 4 See Rooker, 263 U.S. at 414.

Accordingly, the district court did not lack subject matter jurisdiction over Plaintiffs’

federal civil rights claims under the Rooker-Feldman doctrine.

       The district court also held that, even if it had jurisdiction over the civil rights

claims, it was required to abstain under Younger. See Laurel Sand & Gravel, Inc. v.

Wilson, 519 F.3d 156, 165 (4th Cir. 2008) (describing test for Younger abstention). We

need not determine whether the district court properly abstained, VonRosenberg v.

Lawrence, 781 F.3d 731, 734 (4th Cir. 2015) (describing standard of review), because

even if abstention was proper, the district court should have stayed, rather than dismissed,

the civil rights claims where, as here, Plaintiffs sought damages as well as declaratory

and injunctive relief. Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 719 (1996) (stating

that Supreme Court has “applied abstention principles to actions at law only to permit a

federal court to enter a stay order that postpones adjudication of the dispute, not to

dismiss the federal suit altogether” (internal quotation marks omitted)); see Myles

Lumber Co. v. CNA Fin. Corp., 233 F.3d 821, 823 (4th Cir. 2000) (“[A] district court

may stay an action seeking damages but generally may not subject it to outright dismissal


       4
         We also note that, at the time they filed the complaint, Plaintiffs had appealed
their convictions under Va. Code Ann. § 18.2-128 (2014), which is a misdemeanor
offense, see § 18.2-128(B), to the circuit court. Under Virginia law, such appeals “shall
be heard de novo in the appellate court.” Va. Code Ann. § 16.1-136 (2015). “A de novo
hearing means a trial anew, and perfection of an appeal to the circuit court for trial de
novo annuls the former district court judgment as completely as if no trial had ever
occurred.” Kenyon v. Commonwealth, 561 S.E.2d 17, 20 (Va. Ct. App. 2002) (brackets
and internal quotation marks omitted).


                                             7
or remand [under abstention doctrines].”).       Although the district court should have

stayed, rather than dismissed, Plaintiffs’ civil rights claims under Younger, we affirm the

dismissal of the claims against Kregar, Taylor, and Steverson because those claims are

barred by prosecutorial and judicial immunity. See Lawson v. Union Cty. Clerk of Court,

828 F.3d 239, 247 (4th Cir. 2016) (“Our review is not limited to the grounds the district

court relied upon, and we may affirm on any basis fairly supported by the record.”

(internal quotation marks omitted)); see also Burns v. Reed, 500 U.S. 478, 486 (1991)

(prosecutorial immunity); Forrester v. White, 484 U.S. 219, 225 (1988) (judicial

immunity).

       Accordingly, we affirm the district court’s dismissal of Plaintiffs’ IDEA, ADA,

and Rehabilitation Act claims and Plaintiffs’ equal protection claim. We also affirm the

dismissal of Plaintiffs’ federal civil rights claims against Taylor, Kregar, and Steverson.

We vacate the dismissal of the remaining civil rights claims against the other defendants.

Finally, because the district court’s decision to decline supplemental jurisdiction over the

state law claims was based on its dismissal of all the federal claims, see 28 U.S.C.

§ 1367(c)(3) (2012), we also vacate that portion of the judgment. We remand these cases

to the district court for proceedings consistent with this opinion. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                    AFFIRMED IN PART,
                                                                     VACATED IN PART,
                                                                      AND REMANDED



                                             8